Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2019 and 12/06/2019 have been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 07/01/2019 is noted by the Examiner.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Armstrong et al. US 2012/0257314 (Provided by Applicant; Hereinafter Armstrong).
(Fig. 5) comprising: 
a current transformer (Fig. 5; [0025]) coupled to a controller (Fig. 5; [0025]; discloses the GFCI controller 130 can include the ST GFCI monitor 135. Current transformers 110 and 105 are coupled to the GFCI controller 130); 
a silicon controlled rectifier (SCR) (item 125; a silicon-controlled rectifier (SCR)) test loop (item 135; SCR test pin; item 130; SCR pin) coupled to the controller ([0025]; items 100, 130,  135); 
a ground fault test loop (item 135; fault test pin; Q2) coupled to the controller ([0025]; items 100, 130, 135); and 
solenoid (item 120; solenoid) coupled to the controller ([0025]; items 100, 130, 135); 
wherein the SCR test loop (item 135; SCR test pin; item 130; SCR pin) is configured to conduct an SCR self-test ([0019]) during a first half wave portion of a phase ([0020]) and the ground fault test loop is configured to conduct a ground fault self-test ([0021]) during a second half wave portion of a phase ([0021]); and 
wherein an SCR (item 125; a silicon-controlled rectifier (SCR)) is configured to activate the solenoid (item 120; solenoid) to deny power to a load upon one of the SCR self-test or the ground fault self-test being identified as failing ([0034]). 
([0028]; discloses that GFCI monitor 135 is powered using full wave diodes D2-D5). 
Regarding claim 3, Armstrong further teaches the circuit of claim 1, wherein one of the ground fault self-test or the SCR self-test fail two or more consecutive times before the SCR activates the solenoid ([0057]). 
Regarding claim 4, Armstrong further teaches the circuit of claim 1, wherein the circuit is configured to periodically test one of the current transformer, the solenoid, a rectifier diode circuit, a current limiter dropping resistor, or any combination thereof ([0019]). 
Regarding claim 5, Armstrong further teaches the circuit of claim 1, wherein the circuit is configured to detect an AC zero cross condition using a phase sense circuit coupled with a half wave power supply to monitor a power supply pin current over a positive half cycle and a negative half cycle of the half wave power supply (Figs. 2, 4, 5; [0019-0028, 0034]). 
Regarding claim 6, Armstrong further teaches the circuit of claim 1, wherein the circuit is configured to detect an open condition on a power supply pin using a supply sense circuit coupled with a switch coupled with a phase pin to turn on the SCR and activate the solenoid when the supply sense circuit detects a floating condition or a no good bias condition at the power supply pin (Figs. 2, 4, 5; [0019-0028, 0034]). 
Regarding claim 7, Armstrong further teaches the circuit of claim 6, wherein the supply sense circuit comprises a single diode coupled with a limiting resistor, the limiting resistor coupled with the power supply pin (Figs. 2, 4, 5; [0019-0028, 0034]). 
(Fig. 5) comprising: 
a silicon controlled rectifier (SCR) test loop (item 135; SCR test pin; item 130; SCR pin) coupled to a controller ([0025]; items 100, 130,  135); 
a ground fault test loop (item 135; fault test pin; Q2) coupled to the controller ([0025]; items 100, 130, 135); and 
a solenoid (item 120; solenoid) coupled to the controller ([0025]; items 100, 130, 135); 
wherein the SCR test loop (item 135; SCR test pin; item 130; SCR pin) is configured to conduct an SCR self-test ([0019]) during a first half wave portion of a phase ([0020]) and the ground fault test loop is configured to conduct a ground fault self-test ([0021]) during a second half wave portion of a phase ([0021]); and 
wherein an SCR (item 125; a silicon-controlled rectifier (SCR)) is configured to activate the solenoid (item 120; solenoid) and deny power to a load upon one of the SCR self-test or the ground fault self-test being identified as failing two or more consecutive times ([0034]). 
Regarding claim 9, Armstrong further teaches the circuit of claim 8, wherein the circuit is half wave biased ([0028]; discloses that GFCI monitor 135 is powered using full wave diodes D2-D5). 
Regarding claim 10, Armstrong further teaches the circuit of claim 8, wherein one of the ground fault self-test or the SCR self-test are repeatedly performed after passage of a ([0019]). 
Regarding claim 11, Armstrong further teaches the circuit of claim 8, wherein the circuit is configured to periodically test one of a current transformer, the solenoid, a rectifier diode circuit, a current limiter dropping resistor, or any combination thereof ([0019]). 
Regarding claim 12, Armstrong further teaches the circuit of claim 8, wherein the circuit is configured to detect an AC zero cross condition using a phase sense circuit coupled with a half wave power supply to monitor a power supply pin current over a positive half cycle and a negative half cycle of the half wave power supply (Figs. 2, 4, 5; [0019-0028, 0034]). 
Regarding claim 13, Armstrong further teaches the circuit of claim 8, wherein the circuit is configured to detect an open condition on a power supply pin using a supply sense circuit coupled with a switch coupled with a phase pin to turn on the SCR and activate the solenoid when the supply sense circuit detects a floating condition or a no good bias condition at the power supply pin (Figs. 2, 4, 5; [0019-0028, 0034]). 
Regarding claim 14, Armstrong further teaches the circuit of claim 13, wherein the supply sense circuit comprises a single diode coupled with a limiting resistor, the limiting resistor coupled with the power supply pin ([0019]). 
Regarding claim 15, Armstrong teaches a method of self-testing a ground fault interrupter circuit (Fig. 5) comprising: 
(Figs. 2, 4, 5; [0019-0028, 0034]) during a first half wave portion of a phase ([0020]); 
consecutively testing a silicon controlled rectifier (SCR) (item 125; a silicon-controlled rectifier (SCR)) in the ground fault interrupter circuit during a second half wave portion of the phase ([0021]); and 
placing the ground fault interrupter circuit in an end of life stage if one of testing for the ground fault or testing the SCR results in consecutively failed tests (Figs. 2, 4, 5; [0019-0028, 0034, 0057]). 
Regarding claim 16, Armstrong further teaches the method of claim 15, wherein the testing for the ground fault and the testing of the SCR occur within a second of powering the ground fault interrupter circuit (Figs. 2, 4, 5; [0019-0028, 0034, 0057]). 
Regarding claim 17, Armstrong further teaches the method of claim 16, wherein the testing for the ground fault and the testing of the SCR is completed within five seconds of powering the ground fault interrupter circuit (Figs. 2, 4, 5; [0019-0028, 0034, 0057]). 
Regarding claim 18, Armstrong further reaches the method of claim 15, further comprising placing the ground fault interrupter circuit in the end of life stage if one of testing a current transformer, a solenoid, a rectifier diode circuit, a current limiter dropping resistor, or any combination thereof results in a failed test (Figs. 2, 4, 5; [0019-0028, 0034, 0057]). 
Regarding claim 19, Armstrong further teaches the method of claim 15, further comprising detecting an AC zero cross condition using a phase sense circuit coupled with a half (Figs. 2, 4, 5; [0019-0028, 0034, 0057]). 
Regarding claim 20, Armstrong further teaches the method of claim 15, further comprising detecting an open condition on a power supply pin using a supply sense circuit coupled with a switch coupled with a phase pin to turn on the SCR and activate a solenoid when the supply sense circuit detects a floating condition or a no good bias condition at the power supply pin (Figs. 2, 4, 5; [0019-0028, 0034, 0057]). 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ostrovsky et al. US 2015/0309105 - Ground fault circuit interrupter apparatus for use in power line monitor, has processor for providing override signal to interruption circuit to prevent interruption circuit from receiving fault signal from fault detection circuit.
Aromin et al. US 2018/0302997 -Water resistant electronic circuit housing, has bottom cable chamber cover comprising bottom chamber cover mating face, where bottom chamber cover mating face comprises compression ridge that is mateable with groove.
Aromin et al. US 2018/0220541 - Electronic circuit housing for use in water-resistant ground fault interrupter circuit housing, has cable chamber isolated from circuit board chamber, where ratio of board chamber volume to cable chamber volume is constant at specific range.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



















/RAUL J RIOS RUSSO/Examiner, Art Unit 2867